Citation Nr: 0735022	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  03-32 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for and/or service 
aggravation of a low back disorder, to include as secondary 
to service connected disabilities of the knees.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
disorder of the right shoulder, and if so whether service 
connection is warranted.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss, and if so whether service connection is 
warranted


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In his November 2003 substantive appeal, the veteran 
requested a hearing before a member or members of the Board.  
In May 2007, the RO notified him of a hearing scheduled the 
following month.  He failed to appear for that hearing.  

The issue regarding the veteran's claimed hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current left shoulder disorder that at 
least as likely as not had its onset during active service.  

2.  The veteran's current low back disorder did not have its 
onset during active service, was not aggravated by his active 
service, was not caused or aggravated by his service-
connected disability of the knees, and is not otherwise 
etiologically related to his active service.  

3.  In an August 1999 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
right shoulder disorder.  He did not appeal that decision.  

4.  The evidence submitted since the August 1999 RO decision 
includes evidence which bears directly and substantially upon 
the specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  The veteran's current left shoulder disorder did not have 
its onset during active service, was not caused or aggravated 
by his service-connected disability of the knees, and is not 
otherwise etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder 
disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2007).  

2.  The criteria for service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 
(2007).  

3.  The August 1999 RO decision that denied entitlement to 
service connection for a right shoulder disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.  § 20.1103 
(2007).

4.  Evidence received since the August 1999 RO decision that 
denied service connection for a right shoulder disorder is 
new and material, and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2000).

5.  The criteria for service connection for a right shoulder 
disorder have not been met.  38 U.S.C.A. § 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2007).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2007).  38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

In his June 2000 claim, the veteran stated that he was 
seeking service connection for back and shoulder pain as 
secondary to his service connected disability of the knees.  
The Board has considered the veteran's claims under all 
reasonably applicable theories of entitlement.  A review of 
the record shows that the RO has considered his claims under 
both secondary and direct theories of entitlement.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Left shoulder disorder

Service medical records show that the veteran sought 
treatment for left shoulder pain in May 1969.  He was found 
to have an edematous area under the left pectoral and 
clavicle; the joint was tender inferior to the clavicle and 
with limited movement.  He was diagnosed with muscular sprain 
or strain of the pectoral group muscles and was treated with 
a sling for the left arm.  A clinic note from the following 
week reported that the pain in the left shoulder was getting 
better.  This note also stated that physical examination 
found a tender lymph gland superior to the clavicular space.  
An impression was stated of "[illegible] to smallpox."  A 
separation report of medical examination, dated in March 
1971, showed a normal clinical evaluation of the veteran's 
upper extremities.  

Post service, the first report of a left shoulder disorder is 
found in clinical notes from "H.G.", M.D.  In April 1999, 
Dr. G. rendered an impression of left shoulder 
osteoarthritis.  A July 1999 magnetic resonance image (MRI) 
of the left shoulder, revealed that the veteran had severe 
degenerative changes of the glenohumeral joint, marked 
attenuation of the glenoid labrum, moderate to severe 
impingement upon the supraspinatus, and probable tendonitis 
involving the supraspinatus muscle and tendon.  The veteran 
underwent an open left shoulder rotator cuff repair with 
acromioplasty procedure in September 1999.  Also of record is 
a December 1999 Social Security Administration (SSA) Form 
SSA-3368-BK in which the veteran reports that his shoulder 
problems began to first bother him in August 1997.  

In November 2001, the veteran underwent a VA examination of 
his shoulders.  Following physical examination of the 
veteran, the examiner provided a diagnosis of bilateral 
shoulder rotator cuff tear, status post open reduction and 
internal fixation and acromioplasty with residual 
nondisfiguring scars, pain, incoordination and limited range 
of motion as well as degenerative arthritis.  

The examiner indicated that he had reviewed medical records 
and referred to both post-service medical records and to 
records documenting treatment of the veteran's left shoulder 
by application of a sling.  This examiner then opined that 
the veteran's: 

left shoulder condition did occur during 
the military service.  Therefore, it is 
as least as likely as not that this 
current left shoulder condition, with the 
development of acute pain syndrome 
requiring a sling, has been present 
during the military service.  However, 
this was aggravated after his discharge 
from the military service, based on the 
veteran's customary job duties in the 
equipment machinery business.  

After explaining that the veteran's shoulder condition was 
not related to his service connected disability of the knees, 
the examiner went on to state "[h]owever, it is noted by 
this examiner, based on documentation in the medical records, 
that the left shoulder condition did at least partially occur 
in the military service."  

From the above, it is clear that the veteran was treated for 
complaints of left shoulder pain during service.  Also clear 
is that the veteran has a current left shoulder disorder.  
The issue turns on the third prong of a service connection 
claim, whether the two are etiologically related.  

Weighing against the veteran's claim is the long period of 
time between separation from service in 1971 and the first 
documentation of left shoulder symptoms in 1999.  Also 
weighing against his claim is his report to the SSA that his 
shoulder first caused him problems in 1997.  Evidence 
favorable to the veteran's claim is the November 2001 VA 
examiner's opinion.  As a whole, the examiner's opinion is 
unambiguous as he stated that the veteran's "current left 
shoulder condition ... has been present during the military 
service" and "left shoulder disorder at least partially 
began during service."  

This opinion carries considerable weight as it was rendered 
after a review of the veteran's medical history and 
examination of the veteran, and included an explanation for 
the basis of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994).  

The Board has considered obtaining a second examination, but 
does not believe it would be appropriate to obtain another 
examination simply because it does not clearly concur with 
the findings of the VA examination in light of the evidence 
of record, nor may the Board ignore the findings of its own 
examiner. 

Having weighed the evidence favorable and unfavorable to the 
veteran's claim, the Board finds that evidence to be at least 
in equipoise.  For this reason, service connection for a left 
shoulder disorder is warranted and the veteran's claim must 
be granted.  

This decision does not suggest that all of the veteran's 
current left shoulder disorder is the result of his service 
many years ago.  In fact, the evidence of record is clear 
that not all of the veteran's current disorder can be 
reasonably related to his service many years ago (only a part 
of the current disorder).  The RO should only service-connect 
that part of the disorder related to service from April 1969 
to April 1971, which appears minimal.  The RO should take 
into consideration clear evidence of post-service aggravation 
that has no association with service.  In any event, the 
extent of the disorder is not before the Board at this time. 

Right shoulder disorder -new and material

Service connection for a right shoulder disorder was 
initially denied by the RO in an August 1999 rating decision.  
In a letter dated that same month, the veteran was notified 
of that decision and, via an enclosed VA Form 4107, of his 
appellate rights.  He did not appeal the decision and thus 
the decision became final.  38 U.S.C.A.  § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 38 
C.F.R.  § 3.156(a) applies only to claims to reopen a 
finally-decided claim received on or after August 29, 2001.  
The veteran's request to reopen his claim was filed prior to 
that date.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the August 1999 decision 
included service medical records and reports of VA 
examinations but with no medical findings regarding the 
veteran's right shoulder.  Evidence received since the August 
1999 denial includes both VA and non-VA clinical treatment 
records, a November 2001 VA examination report, and pertinent 
SSA records.  

April 1999 treatment records from "H.G.", M.D. indicate 
that the veteran was diagnosed with a right shoulder 
osteoarthritis as well as impingement syndrome with 
tendonitis bursitis and rotator cuff tear.  He underwent 
surgical treatment for this disorder that same month, 
followed by a post-operative diagnosis of right shoulder 
osteoarthritis and impingement syndrome with rotator cuff 
tear.  Following VA examination in November 2001, the veteran 
was diagnosed with bilateral shoulder rotator cuff tear, 
status post open reduction and internal fixation, and 
acromioplasty with residual nondisfiguring scars, pain, 
incoordination and limited range of motion, as well as 
osteoarthritis.  

This evidence demonstrates that the veteran has a current 
right shoulder disorder, and therefore goes to establish a 
previously unestablished fact that precluded grant of service 
connection in the August 1999 rating decision (no finding of 
a disorder at that time).  This evidence is so significant 
that it must be considered, along with other evidence of 
record, in determining if service connection is warranted.  
For this reason, the veteran's claim for entitlement to 
service connection for a right shoulder disorder must be 
reopened.  

Right shoulder disorder - merits

Service medical records contain no reports of symptoms 
involving the veteran's right shoulder or any reports of 
treatment for the veteran's right shoulder.  The March 1971 
separation report of medical examination shows a normal 
clinical evaluation of the veteran's upper extremities.  This 
lack of any report of a right shoulder problem during 
service, in records that appear complete, is strong evidence 
against the veteran's claim as it tends to show that one 
criterion for service connection (an inservice disease, 
event, or injury) is lacking.  

Clinical records from Dr. H., referenced above provide the 
first evidence of any problems with the veteran's right 
shoulder.  As there is no report of arthritis for more than 
one year after separation from service, the presumptive 
provisions for chronic diseases are not for application.  No 
objective evidence of record mentions his service in 
conjunction with his right shoulder disorder.  Significantly, 
the veteran stated in a December 1999 Form SSA-3368-BK that 
he first began having shoulder problems in August 1997 
(providing evidence against his own claim).  

Weighing heavily against the veteran's claim for direct 
service connection is the long period of time, 28 years, from 
separation from service until the first recorded complaint of 
right shoulder symptoms.  

More significantly, the competent medical evidence of 
demonstrates that the veteran's right shoulder disorder is 
not related to his service or, as he contended, to his 
service connected disability of the knees.  Following 
physical examination and a review of the veteran's medical 
records, including references to the veteran's service 
medical records, the examiner cited above rendered an opinion 
regarding any connection between the veteran's right shoulder 
disorder and his service-connected disabilities of the knees, 
stating that the veteran's bilateral shoulder condition was 
less likely related to the bilateral knee condition.  

While the examiner did not specifically address a direct 
connection between the veteran's right shoulder disorder and 
events during service, the report did specify that the 
veteran's left shoulder was related directly to his service.  
Given this context, the absence of an opinion favorable to 
the veteran regarding direct connection to service, is itself 
evidence against the claim.  

Further, as there was no indication of a problem in service, 
there is no basis to remand this case back to the examiner 
for such a medical opinion to be obtained.  Simply stated, 
the service and post-service medical records provide such 
evidence against this claim that another VA medical opinion 
is not warranted.  

In sum, the record is absent for any disease, event, or 
injury of the veteran's left shoulder during service or for 
many years thereafter, no evidence of record shows a nexus 
between the veteran's service and his right shoulder 
condition, and the only medical opinion addressing a 
connection between the veteran's right shoulder disorder and 
his service connected disabilities of the knees is entirely 
unfavorable to the veteran's claim.  

Based on the above, the veteran's claim for entitlement to 
service connection for a right shoulder disorder must be 
denied under direct, presumptive, and secondary theories of 
entitlement.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Low back disorder

The veteran and his representative have presented several 
theories for why service connection is warranted for a low 
back disorder.  In his June 2000 claim, the veteran sought 
service connection for back pain as secondary to his service 
connected disabilities of the knees.  In an October 2007 
statement, his representative repeated this contention and 
also contended that the veteran's low back condition was 
related to the problems he suffered with his low back during 
service and that "the possibility exists that his 
preexisting low back condition was aggravated while on active 
duty."  

In adjudicating this appeal, the Board has considered all of 
the above theories of entitlement.  The RO adjudicated the 
veteran's claim taking into consideration both direct and 
secondary service connection, including consideration of his 
pre-existing low back condition noted at entrance into 
service.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

As to defects, infirmities, or disorders that were noted when 
examined, accepted, and enrolled for service, a veteran may 
prevail on a claim of service aggravation upon a showing that 
the defect, infirmity, or disorder increased in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
The burden to show this increase lies with the veteran.  See 
Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  Temporary 
increases in symptomatolgy do not satisfy the requirements 
for a showing of service aggravation.  See Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Service medical records contain an April 1969 pre-induction 
report of medical examination which noted kyphosis and 
scoliosis.  This constitutes a "noting" of this pre-
existing defect or disorder.  38 C.F.R. § 3.304(b).  

July 1969 service medical record notations indicate that the 
veteran reported back pain of two days duration.  Physical 
examination found no deformity or tenderness, straight leg 
raising was negative, strength was "ok", and x-rays were 
negative.  No diagnosis was rendered.  A report from the same 
date, stated that the veteran had reported chronic low back 
pain since age 14.  There are no further reports of symptoms 
regarding the veteran's back during service, providing 
evidence against this claim.  An October 1969 report of 
physical examination lists a normal clinical evaluation of 
the veteran's spine.  In an associated report of medical 
history, the veteran indicated that he did not have recurrent 
back pain.  A March 1971 separation report of medical 
examination indicates a normal clinical evaluation of the 
veteran's spine.  

Overall, the Board must find that the service medical records 
provide evidence against this claim, clearly and unmistakably 
indicating a pre-existing back disorder that clearly and 
unmistakably did not increase in severity during service. 

A May 2000 VA clinic note marks the earliest post-service 
evidence of record of a low back disorder.  This report 
states that the veteran reported that his back had been 
hurting for the past two weeks.  He was treated for muscle 
spasm.  An x-ray report that same date also listed a report 
of pain of recent onset.  X-ray findings included a normal 
lordotic curvature maintained with no acute fracture or 
dislocation.  His sacroiliac joints were normal.  There was 
mild degenerative disk disease at L5-S1  A June 2000 
"systems review," found in VA treatment notes, contains the 
veteran's indication that he had low back pain at that time.  
Next to this selection is the annotation "just recently", 
providing highly probative evidence against this claim.   

In November 2001, the veteran underwent VA examination of his 
spine.  He provided a history to the examiner that he began 
to experience pain in his low back about two years prior to 
this examination.  A diagnosis was rendered of degenerative 
disc disease of the lumbar spine.  In offering a medical 
opinion, the examiner stated that, based on the objective 
medical evidence of that examination, a clear and rational 
relationship cannot be established between the lumbar spine 
condition and the knee condition.  He concluded that the 
veteran's lumbar spine condition was less likely related to 
his bilateral knee condition, providing more evidence against 
this claim.  

The above presents compelling evidence against a finding of 
an increase in severity of the veteran's noted defect during 
service.  There was only a single report of back pain early 
in service, followed by the normal clinical evaluations both 
three months later and at separation from service, and no 
report of back problems for almost thirty years after 
separation from service.  There is no evidence of record 
demonstrating any increase in severity of his noted defect 
during service.  As all evidence is unfavorable to a finding 
that the veteran's pre-existing kyphosis and/or scoliosis 
underwent an increase in severity during service, the Board 
finds that no such increase occurred and, hence, service 
aggravation of this defect is not warranted.  

Similarly, the lone report of back pain during service and, 
by his own admission, onset of pain almost three decades 
later, is strong evidence against a finding that the 
veteran's current low back disorder is directly related to 
his service.  Additionally, the November 2001 examination 
report provides evidence not only against a finding of 
service connection on a secondary basis but also against a 
finding of service connection on a direct basis.  

Although the November 2001 examiner did not opine as to a 
direct relationship between his current low back disorder and 
his service, the examiner did indicate that he had reviewed 
the veteran's claims file in the course of that examination.  
That examination included an examination of the veteran's 
shoulders, which, like his back, the veteran contended he 
suffered disability of as the result of his knee 
disabilities.  That the examiner provided a favorable opinion 
as to a direct relationship between the veteran's current 
left shoulder disorder and his service, but did not do so 
with regard to his back, is strong evidence that the examiner 
did not find such a relationship.  

The Board has also considered the veteran's own opinion of a 
nexus between his current low back disorder and either the 
inservice complaints of low back pain or his service 
connected disability of the knees.  These opinions are not 
competent evidence.  In that regard, a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a determination of the origins of a specific 
disorder).  

For these reasons, the veteran's claim, based on a direct 
service connection theory of entitlement, must be denied.  
Because the only probative evidence going to a relationship 
between his low back disorder and his service connected 
disability of the knees is unfavorable to the veteran's 
claim, a grant of service connection based on a secondary 
service connection theory of entitlement would not be 
appropriate.  

Based on the above, the veteran's claim for entitlement to 
service connection for a low back disorder must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the veteran on December 2, 2005 and March 20, 2006 that 
fully addressed all four notice elements.  The December 2, 
2005 letter informed the veteran of what evidence was 
required to substantiate the claims and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information, which 
would include that in his possession, to the AOJ.  The March 
2006 letter provided the veteran with notice as to assignment 
of disability ratings and effective dates.  Although the 
notice letters were not sent before the initial AOJ decision 
in this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
statement of the case issued in September 2003 and a 
supplemental statement of the case issued in April 2006.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

While VA did not provide the veteran with notice specific to 
reopening finally disallowed claims, because the Board is 
reopening his claim for entitlement to direct service 
connection for a right shoulder disorder, no prejudice can 
result to the veteran from this defect.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records have been 
associated with the claims file, including from the Citrus 
Valley Medical Center, Queen of the Valley Hospital, 
"H.G.", M.D., "B.W." M.D., "S.B.", M.D., and the Social 
Security Administration (SSA).  On November 7, 2001, the 
veteran was afforded a VA medical examination, and an 
appropriate opinion was rendered.  Significantly, neither the 
veteran nor his or her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for that part of a left shoulder disorder 
related to service is granted.  

Entitlement to service connection for and/or service 
aggravation of a low back disorder, to include as secondary 
to service connected disabilities of the knees, is denied.  

New and material evidence having been submitted, the 
veteran's claim for entitlement to direct service connection 
for a right shoulder disorder, is reopened.  

Entitlement to service connection for a right shoulder 
disorder, to include as secondary to service-connected 
disability of the knees, is denied.  


REMAND

In August 1999, the RO denied the veteran's November 1998 
claim for entitlement to service connection for hearing loss.  
In April 2002, the RO again denied entitlement to service 
connection for hearing loss.  In the analysis section 
explaining that denial, the RO stated that the veteran's 
claim for hearing loss was considered reopened.  The RO then 
explained that entitlement had been denied in August 1999 and 
stated that in the absence of new and material competent 
evidence to reopen the claim, the claim remained denied.  

The record is absent for evidence that the veteran was 
provided any VCAA compliant notice with regard to this claim, 
including notice conforming to the Court's holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as to the requirements for 
reopening a previously denied claim.  VCAA notice 
requirements are triggered by VA's receipt of an application 
for benefits.  38 U.S.C.A. § 5103(a).  A review of the record 
does not reveal any application for benefits prior to the 
April 2002 rating decision, other than the November 1998 
claim.  Regardless, absent any VCAA notice to the veteran 
regarding this claim, it would not be in accordance with due 
process for the Board to adjudicate the veteran's appeal.  On 
remand, the veteran should be provided with such notice.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran VCAA compliant notice 
with regard to the claim to reopen a claim 
for service connection for hearing loss 
based on submission of new and material 
evidence.  The notice should inform the 
veteran of the reason for the last final 
denial of his claim, the proper "new and 
material" standard in place when he filed 
his claim to reopen in June 2000, and the 
requirements to substantiate the 
underlying claim; i.e. for service 
connection.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006), Allow a reasonable time for 
response.  

2.  After completing the above and 
completing any additional necessary 
development, readjudicate the claim which 
is the subject of this Remand.  If the 
disposition remains unfavorable to the 
veteran, furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


